EXHIBIT 21.1 LIST OF SUBSIDIARIES OF INTERNATIONAL STAR, INC. Name of Subsidiary Jurisdiction of Incorporation Names Under Which the Subsidiary Conducts Business Qwik Track, Inc. (1) Nevada Star-Resolve Detrital Wash, LLC (1) Nevada Neither Qwik Track, Inc. nor Star-Resolve Detrital Wash, LLC is currently or has been within the past three years an active business entity.When these respective entities were active, we owned a 100% interest in Qwik Track, Inc. and a 50% membership interest in Star-Resolve Detrital Wash, LLC.We do not have any present plans to reactivate, or to seek reactivation of, either of these subsidiaries and consider them to be permanently discontinued.
